In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-18-00387-CV


                 IN THE INTEREST OF E.X.H. AND S.M.H., CHILDREN

                           On Appeal from the 100th District Court
                                    Carson County, Texas
                  Trial Court No. 11978, Honorable Stuart Messer, Presiding

                                    February 21, 2019

                              ORDER OF SEVERANCE
                   Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       Appellant mother, M.H., and appellant father, J.H., appealed from the trial court’s

orders terminating their parental rights to their children, E.X.H. and S.M.H. The appellate

record has been filed, and M.H. filed her brief. Furthermore, the Texas Department of

Family and Protective Services filed its response to her brief. J.H. has yet to file a brief,

though, despite the court extending his deadline to do so to February 15, 2019.

       Given the time-sensitive nature of appeals from orders terminating parental rights

and M.H.’s part of the appeal being at issue, we hereby sever J.H.’s appeal into a new,

separate appeal and assign it cause number 07-19-00076-CV. The appeal of M.H. shall

continue to disposition under appellate cause number 07-18-00387-CV.

       It is so ordered.

                                                                Per Curiam